DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0267696 A1). In view of Zhang et al. (US 2018/0288746 A1).

Regarding claim 1, Li discloses a method of a user equipment (UE), the method comprising:
receiving, via a Radio Resource Control (RRC) message, a resource configuration of a first configured grant to be used in a RRC inactive state (par.[0132] which recites, in part, “Grant-free access allocation may be configured and/or re-configured by the access network (e.g., gNB) via RRC signaling at any time, i.e. either at RRC-CONNECTED state or RRC-INACTIVE state.”, par.[0136] the UE receives a grant-free UL resource allocation via RRC while in RRC_Inactive);
performing a first new transmission using the first configured grant in RRC inactive state (fig.5 step 6(a) through 6(c) which discloses that the data is sent in RRC_Inactive based on the grant which was received via RRC, par.[0138]);
receiving, after the performing the first new transmission, an uplink grant in RRC inactive sate via Physical Downlink Control Channel (par.[0139] describes step 7 of fig.5 wherein the UE transmits the first message and receives a NACK, e.g. control information and DCI scrambled by grant-free C-RNTI. The office notes that the UE is performing this operation in RRC_Inactive. Par.[0126]).
determining whether the uplink grant is for performance of a second new transmission or for performance of a first retransmission (par.[0139] and fig.5 which 
While the disclosure of Li teaches receiving a grant-free resource allocation while in the RRC_Inactive state, receiving a grant-free DCI that comprises a New Data Indicator (par.[0126 – 0127] and table-5), and if the data needs to be retransmitted retransmitting the data it does not disclose:
	Performing the second new transmission using the uplink grant in RRC inactive state if the UE determines that the uplink grant is for performance of the second new transmission. 
	In an analogous art, Zhang discloses performing the second new transmission using the uplink grant in RRC inactive state if the UE determines that the uplink grant is for performance of the second new transmission (par.[0153] which recites, in part, “A GF RNTI, different from grant-based C-RNTI, is configured for a UE (or for a group of UEs) for, e.g., HARQ feedback and UL grant-based retransmission (GF2GB switching), and resource activation/deactivation, parameter update, as well as UL data scrambling or CRC scrambling, etc. For HARQ feedback in identifying a TB HARQ process ID of a UE, the base station has to detect the UE by, e.g., UL UE/TB specific DMRS/RS. If both RS and data have been successfully decoded, the GF RNTI can be used to acknowledge the TB of the UE by either UL grant with TB HARQ process ID, RS, and/or NDI (e.g., 0)”. That is, the grant-free RNTI is received by a UE in a RRC_Inactive state. The UL grant comprises an NDI of “0” which means that the uplink grant is for a new transmission and not a retransmission as discussed in par.[0154]).
. 
5.	Claims 1, 5, 11, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0267696 A1). In view of Wu et al. (US 2021/0298108 A1).
Regarding claim 1, Li discloses a method of a user equipment (UE), the method comprising:
receiving, via a Radio Resource Control (RRC) message, a resource configuration of a first configured grant to be used in a RRC inactive state (par.[0132] which recites, in part, “Grant-free access allocation may be configured and/or re-configured by the access network (e.g., gNB) via RRC signaling at any time, i.e. either at RRC-CONNECTED state or RRC-INACTIVE state.”, par.[0136] the UE receives a grant-free UL resource allocation via RRC while in RRC_Inactive);
performing a first new transmission using the first configured grant in RRC inactive state (fig.5 step 6(a) through 6(c) which discloses that the data is sent in RRC_Inactive based on the grant which was received via RRC, par.[0138]);
receiving, after the performing the first new transmission, an uplink grant in RRC inactive sate via Physical Downlink Control Channel (par.[0139] describes step 7 of fig.5 wherein the UE transmits the first message and receives a NACK, e.g. control information and DCI scrambled by grant-free C-RNTI. The office notes that the UE is performing this operation in RRC_Inactive. Par.[0126]).

While the disclosure of Li teaches receiving a grant-free resource allocation while in the RRC_Inactive state, receiving a grant-free DCI that comprises a New Data Indicator (par.[0126 – 0127] and table-5), and if the data needs to be retransmitted retransmitting the data, it does not disclose:
	Performing the second new transmission using the uplink grant in RRC inactive state if the UE determines that the uplink grant is for performance of the second new transmission. 
	In an analogous art, Wu discloses performing the second new transmission using the uplink grant in RRC inactive state if the UE determines that the uplink grant is for performance of the second new transmission (par.[0182 - 0183] discloses that the DCI for the pre-configured uplink resource includes an ACK, and wherein the NDI indicates 0 and the retransmission scheduling, and if a 1 that indicates a new transmission scheduling).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li, with the methods as discussed in Zhang for receiving a DCI with an indication of a new transmission or a retransmission. The motivation/suggestion would have been to reduce signalling overhead by bundling several control information.
Regarding claims 5 and 15, Kim discloses:
the determining whether the uplink grant is for performance of the second new
transmission or for performance of the first retransmission comprises determining that
the uplink grant is for performance of the second new transmission if the indication is
considered to be toggled (par.[0183] discloses that when the NDI indicates a new
transmission then the bit is a 1); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the indication is considered to be not toggled (par.[0183] discloses when the NDI indicates retransmission the bit value is the 0).

Regarding claim 11, Li discloses:
a User Equipment (UE) comprising: 
a control circuit; 
a processor installed in the control circuit; and 
a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations, the operations comprising:
receiving, via a Radio Resource Control (RRC) message, a resource configuration of a first configured grant to be used in a RRC inactive state (par.[0132] which recites, in part, “Grant-free access allocation may be configured and/or re-configured by the access network (e.g., gNB) via RRC signaling at any time, i.e. either 
performing a first new transmission using the first configured grant in RRC inactive state (fig.5 step 6(a) through 6(c) which discloses that the data is sent in RRC_Inactive based on the grant which was received via RRC, par.[0138]);
receiving, after the performing the first new transmission, an uplink grant in RRC inactive sate via Physical Downlink Control Channel (par.[0139] describes step 7 of fig.5 wherein the UE transmits the first message and receives a NACK, e.g. control information and DCI scrambled by grant-free C-RNTI. The office notes that the UE is performing this operation in RRC_Inactive. Par.[0126]).
determining whether the uplink grant is for performance of a second new transmission or for performance of a first retransmission (par.[0139] and fig.5 which discloses that the UE receives a NACK to the first new transmission, par.[0126 – 0127] That is, the disclosure teaches the condition that the NACK is for a retransmission as opposed to a new transmission).
While the disclosure of Li teaches receiving a grant-free resource allocation while in the RRC_Inactive state, receiving a grant-free DCI that comprises a New Data Indicator (par.[0126 – 0127] and table-5), and if the data needs to be retransmitted retransmitting the data, it does not disclose:
	Performing the second new transmission using the uplink grant in RRC inactive state if the UE determines that the uplink grant is for performance of the second new transmission. 

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li, with the methods as discussed in Zhang for receiving a DCI with an indication of a new transmission or a retransmission. The motivation/suggestion would have been to reduce signalling overhead by bundling several control information.

Claims 1-5, 10-15, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0267696 A1) in view of Kim et al. (US 2019/0215863 A1).

Regarding claim 1, Li discloses a method of a user equipment (UE), the method comprising:
receiving, via a Radio Resource Control (RRC) message, a resource configuration of a first configured grant to be used in a RRC inactive state (par.[0132] which recites, in part, “Grant-free access allocation may be configured and/or re-configured by the access network (e.g., gNB) via RRC signaling at any time, i.e. either at RRC-CONNECTED state or RRC-INACTIVE state.”, par.[0136] the UE receives a grant-free UL resource allocation via RRC while in RRC_Inactive);

receiving, after the performing the first new transmission, an uplink grant in RRC inactive sate via Physical Downlink Control Channel (par.[0139] describes step 7 of fig.5 wherein the UE transmits the first message and receives a NACK, e.g. control information and DCI scrambled by grant-free C-RNTI. The office notes that the UE is performing this operation in RRC_Inactive. Par.[0126]).
determining whether the uplink grant is for performance of a second new transmission or for performance of a first retransmission (par.[0139] and fig.5 which discloses that the UE receives a NACK to the first new transmission, par.[0126 – 0127] That is, the disclosure teaches the condition that the NACK is for a retransmission as opposed to a new transmission).
While the disclosure of Li teaches receiving a grant-free resource allocation while in the RRC_Inactive state, receiving a grant-free DCI that comprises a New Data Indicator (par.[0126 – 0127] and table-5), and if the data needs to be retransmitted retransmitting the data it does not disclose:
	Performing the second new transmission using the uplink grant in RRC inactive state if the UE determines that the uplink grant is for performance of the second new transmission. 
	In an analogous art, Kim discloses performing the second new transmission using the uplink grant in RRC inactive state if the UE determines that the uplink grant is for performance of the second new transmission (par.[0091] which recites, in part, 
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li, with the methods as discussed in Zhang for receiving a DCI with an indication of a new transmission or a retransmission. The motivation/suggestion would have been to reduce signalling overhead, enable quicker state transition to RRC_Connected or RRC_Idle, and saving battery power (Kim: par:[0163]).
	
Regarding claims 2 and 12, Kim discloses determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission is based on an indication in the uplink grant (par.[0091] which recites, in part, ““More specifically, information on which HARQ process this transmission is 


	Regarding claims 3 and 13, Kim discloses the indication is a new data indicator (NDI) (par.[0091] discloses the new data indicator which is included in the DCI on the PDCCH).

	Regarding claims 4 and 14, Kim discloses:
	the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the second new transmission if the indication is set to a first value (par.[0091] discloses that when the NDI indicates a new transmission then the bit is a new value); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the indication is set to a second value (par.[0091] discloses when the NDI indicates retransmission the bit value is the old value. That is, the disclosure teaches that new transmissions are indicated by 

Regarding claims 5 and 15, Kim discloses:
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the second new transmission if the indication is considered to be toggled (par.[0091] discloses that when the NDI indicates a new transmission then the bit is a new value. That is if the value for retransmission is, then then the new value could be 1, that is the value is toggled); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the indication is considered to be not toggled (par.[0091] discloses when the NDI indicates retransmission the bit value is the old value. That is, the disclosure teaches that new transmissions are indicated by a first value that is changed and retransmission are another value different from the first value that indicates a retransmission is unchanged thus the bit is untoggled).
Regarding claims 6 and 16, Li discloses the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission is based on a Radio Network Temporary Identifier (RNTI) to which the uplink grant is addressed (par.[0139] discloses that the scrambled DCI with C-RNTI of the first transmission indicates a retransmission).

Regarding claims 10 and 20, Kim discloses the first new transmission corresponds to a new transmission of a first Medium Access Control Protocol Data Unit (MAC PDU);
 the second new transmission corresponds to a new transmission of a second MAC PDU (par.[0091] discloses a new transmission); and 
the first retransmission corresponds to a retransmission of the first MAC PDU (par.[0091] discloses a retransmission of a failed first transmission).

Regarding claim 11, Li discloses:
a User Equipment (UE) comprising: 
a control circuit; 
a processor installed in the control circuit; and 
a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations, the operations comprising:
receiving, via a Radio Resource Control (RRC) message, a resource configuration of a first configured grant to be used in a RRC inactive state (par.[0132] which recites, in part, “Grant-free access allocation may be configured and/or re-configured by the access network (e.g., gNB) via RRC signaling at any time, i.e. either at RRC-CONNECTED state or RRC-INACTIVE state.”, par.[0136] the UE receives a grant-free UL resource allocation via RRC while in RRC_Inactive);

receiving, after the performing the first new transmission, an uplink grant in RRC inactive sate via Physical Downlink Control Channel (par.[0139] describes step 7 of fig.5 wherein the UE transmits the first message and receives a NACK, e.g. control information and DCI scrambled by grant-free C-RNTI. The office notes that the UE is performing this operation in RRC_Inactive. Par.[0126]).
determining whether the uplink grant is for performance of a second new transmission or for performance of a first retransmission (par.[0139] and fig.5 which discloses that the UE receives a NACK to the first new transmission, par.[0126 – 0127] That is, the disclosure teaches the condition that the NACK is for a retransmission as opposed to a new transmission).
While the disclosure of Li teaches receiving a grant-free resource allocation while in the RRC_Inactive state, receiving a grant-free DCI that comprises a New Data Indicator (par.[0126 – 0127] and table-5), and if the data needs to be retransmitted retransmitting the data it does not disclose:
	Performing the second new transmission using the uplink grant in RRC inactive state if the UE determines that the uplink grant is for performance of the second new transmission. 
	In an analogous art, Kim discloses performing the second new transmission using the uplink grant in RRC inactive state if the UE determines that the uplink grant is for performance of the second new transmission (par.[0091] which recites, in part, 
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li, with the methods as discussed in Kim for receiving a DCI with an indication of a new transmission or a retransmission. The motivation/suggestion would have been to reduce signalling overhead, enable quicker state transition to RRC_Connected or RRC_Idle, and saving battery power (Kim: par:[0163]).

Claims 7-9 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Kim as applied to claim 6, in view of Kim et al. (US 2021/0153086 A1), hereinafter known as Kim-B.
Regarding claims 7 and 17, Li and Zhang disclose the method of claim 6 wherein the C-RNTI is used for retransmissions, but does not disclose:
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the second new transmission if the RNTI is a first RNTI; and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the RNTI is a second RNTI.
In an analogous art, Kim-B discloses:
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the second new transmission if the RNTI is a first RNT (par.[0365] discloses that the UE when performing initial transmission uses MCS-RNTI); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the RNTI is a second RNTI (par.[0365] discloses that the UE performs retransmission using the CS-RNTI).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li and Kim, with the 
Regarding claims 8 and 18, Kim-B discloses the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission is based on whether the RNTI is a first RNTI, indicative of the uplink grant being for performance of a new dynamic scheduled transmission or a retransmission of a dynamic scheduled transmission, or the RNTI is a second RNTI indicative of the uplink grant being for performance of a retransmission of a configured transmission; 
the determination that the uplink grant is for performance of the second new transmission is based on an indication in the uplink grant and a determination that the RNTI is the first RNTI (par.[0365] disclose that CS-RNTI can be used for retransmission); and 
the second new transmission corresponds to the new dynamic scheduled transmission (par.[0365] which discloses that the MCS-RNTI is used for dynamic grant); and 
the RNTI indicates that the uplink grant is for performance of a retransmission of a configured transmission if the RNTI is a second RNTI (par.[0365] discloses that the CS-RNTI is used for a scheduled grant).
Regarding claims 9 and 19, Kim-B discloses the new dynamic scheduled transmission corresponds to a new transmission using a dynamic grant; and the configured transmission corresponds to a new transmission using a configured grant (par.[0035] discloses the use of separate RNTI for configured and dynamic grant).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Kim as applied to claim 6, in view of Lee et al. (WO 2020/032530 A1).
Regarding claim 7, the combination of Li and Kim substantially discloses the method of claim 6 but does not disclose:
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the second new transmission if the RNTI is a first RNTI; and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the RNTI is a second RNTI.
In an analogous art, Xu discloses:
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the second new transmission if the RNTI is a first RNT (par.[0192] discloses that the PDCCH is addressed to the C-RNTI and contains an UL grant for a new transmission); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the RNTI is a second 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li and Kim, with the use of separate RNTI as discussed in Xu. The motivation/suggestion would have been to reduce processing load of the UE and have necessary resources available at the UE for uplink transmission (par.[0224]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ying et al. (US 2018/0323909 A1) “Hybrid Automatic Repeat Request for Uplink Ultra-Reliable and Low-Latency Communications”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411